 


109 HR 1228 IH: Patient and Physician Safety and Protection Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1228 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Conyers introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to reduce the work hours and increase the supervision of resident-physicians to ensure the safety of patients and resident-physicians themselves. 
 
 
1.Short titleThis Act may be cited as the Patient and Physician Safety and Protection Act of 2005. 
2.FindingsCongress finds the following: 
(1)The Federal government, through its medicare program, pays approximately $8 billion per year solely to train resident-physicians in the United States, and as a result, has an interest in assuring the safety of patients treated by resident-physicians and the safety of resident-physicians themselves. 
(2)Resident-physicians spend a significant amount of their time performing activities not related to the educational mission of training competent physicians. 
(3)The excessive numbers of hours worked by resident-physicians is inherently dangerous for patient care and for the lives of resident-physicians. 
(4)The scientific literature has consistently demonstrated that the sleep deprivation of the magnitude seen in residency training programs leads to cognitive impairment. 
(5)A substantial body of research indicates that excessive hours worked by resident-physicians lead to higher rates of medical error, motor vehicle accidents, depression and pregnancy complications. 
(6)The medical community has not adequately addressed the issue of excessive resident-physician work hours. 
(7)Different medical specialty training programs have different patient care considerations but the effects of sleep deprivation on resident-physicians does not change between specialties. 
(8)The Federal government has regulated the work hours of other industries when the safety of employees or the public is at risk. 
3.Revision of medicare hospital conditions of participation regarding working hours of residents 
(a)In generalSection 1866 of the Social Security Act (42 U.S.C. 1395cc) is amended— 
(1)in subsection (a)(1)— 
(A)by striking and at the end of subparagraph (U); 
(B)by striking the period at the end of subparagraph (V) and inserting ; and; and 
(C)by inserting after subparagraph (V) the following new subparagraph: 
 
(W)in the case of a hospital that uses the services of physician residents or postgraduate trainees, to meet the requirements of subsection (k).; and 
(2)by adding at the end the following new subsection: 
 
(k) 
(1) 
(A)In order that the working conditions and working hours of physicians and postgraduate trainees promote the provision of quality medical care in hospitals, as a condition of participation under this title each hospital shall establish the following limits on working hours for certain members of the medical staff and postgraduate trainees: 
(i)Subject to subparagraph (C), postgraduate trainees may work no more than a total of 80 hours per week and 24 hours per shift. 
(ii)Subject to subparagraph (C), postgraduate trainees— 
(I)shall have at least 10 hours between scheduled shifts; 
(II)shall have at least 1 full day out of every 7 days off and one full weekend off per month; 
(III)who are assigned to patient care responsibilities in an emergency department shall work no more than 12 continuous hours in that department; and 
(IV)shall not be scheduled to be on call in the hospital more often than every third night. 
(B)The Secretary shall promulgate such regulations as may be necessary to ensure quality of care is maintained during the transfer of direct patient care from one postgraduate trainee to another at the end of each such 24 hour period referred to in subparagraph (A) and shall take into account cases of individual patient emergencies. 
(C)The work hour limitations under subparagraph (A) and requirements of subparagraph (B) shall not apply to a hospital during a state of emergency declared by the Secretary that applies with respect to that hospital. 
(2)The Secretary shall promulgate such regulations as may be necessary to monitor and supervise postgraduate trainees assigned patient care responsibilities as part of an approved medical training program, as well as to assure quality patient care. 
(3)Each hospital shall inform postgraduate trainees of— 
(A)their rights under this subsection, including methods to enforce such rights (including so-called whistle-blower protections); and 
(B)the effects of their acute and chronic sleep deprivation both on themselves and on their patients. 
(4)For purposes of this subsection, the term postgraduate trainee includes a postgraduate intern, resident, or fellow.. 
(b)Designation 
(1)In generalThe Secretary of Health and Human Services shall designate an individual within the Department of Health and Human Services to handle all complaints of violations that arise from residents who report that their programs are in violation of the requirements of section 1866(k) of the Social Security Act (as added by subsection (a)). 
(2)Grievance rightsA post graduate trainee or physician resident may file a complaint with the Secretary of Health and Human Services concerning a violation of such requirements. Such a complaint may be filed anonymously. The Secretary may conduct an investigation and take such corrective action with respect to such a violation. 
(3)Civil money penalty enforcementAny hospital that violates such requirement is subject to a civil money penalty not to exceed $100,000 for each resident training program in any 6-month period. The provisions of section 1128A of the Social Security Act (other than subsections (a) and (b)) shall apply to civil money penalties under this paragraph in the same manner as they apply to a penalty or proceeding under section 1128A(a) of such Act. 
(4)Disclosure of violations and annual reportsThe individual designated under paragraph (1) shall— 
(A)provide for annual anonymous surveys of postgraduate trainees to determine compliance with such requirements and for the disclosure of the results of such surveys to the public on a residency-program specific basis; 
(B)based on such surveys, conduct appropriate on-site investigations; 
(C)provide for disclosure to the public of violations and compliance, on a hospital and residence-program specific basis, of such requirements; and 
(D)make an annual report to Congress on the compliance of hospitals with such requirements, including providing a list of hospitals found to be in violation of such requirements. 
(c)Whistleblower protections 
(1)In generalA hospital covered by the requirements of section 1866(k)(1) of the Social Security Act (as inserted by subsection (a)) shall not penalize, discriminate, or retaliate in any manner against an employee with respect to compensation, terms, conditions or privileges of employment, who in good faith (as defined in paragraph (2)), individually or in conjunction with another person or persons— 
(A)reports a violation or suspected violation of such requirements to a public regulatory agency, a private accreditation body, or management personnel of the hospital; 
(B)initiates, cooperates or otherwise participates in an investigation or proceeding brought by a regulatory agency or private accreditation body concerning matters covered by such requirements; 
(C)informs or discusses with other employees, with a representative of the employees, with patients or patient representatives, or with the public, violations or suspected violations of such requirements; or 
(D)otherwise avails himself or herself of the rights set forth in such section or this subsection. 
(2)Good faith definedFor purposes of this subsection, an employee is deemed to act in good faith if the employee reasonably believes— 
(A)that the information reported or disclosed is true; and 
(B)that a violation has occurred or may occur. 
(d)Effective dateThe amendments made by subsection (a) shall take effect on the first July 1 that begins at least 1 year after the date of the enactment of this Act. 
4.Additional funding for hospital costsThere are hereby appropriated to the Secretary of Health and Human Services such amounts as may be required to provide for additional payments to hospitals for their reasonable additional, incremental costs incurred in order to comply with the requirements imposed by this Act (and the amendments made by this Act). 
 
